Exhibit 10.1

AMENDMENT NO. 3 TO CREDIT AGREEMENT

AND

APPOINTMENT OF ADMINISTRATIVE AGENT

This AMENDMENT NO. 3 AND APPOINTMENT OF ADMINISTRATIVE AGENT, dated as of
January 25, 2008 (this “Amendment”), is entered into among Intelsat Intermediate
Holding Company, Ltd. (“Holdings”), Intelsat Subsidiary Holding Company, Ltd.
(the “Borrower”), the Lenders executing this Amendment, Citicorp USA, Inc., in
its capacity as administrative agent for the Lenders and as agent for the
Secured Parties (in such capacity, the “Administrative Agent”) and Credit
Suisse, Cayman Islands Branch (“Credit Suisse” or the “Successor Administrative
Agent”), as successor Administrative Agent, and (i) amends the Credit Agreement
dated as of July 3, 2006 (as amended to the date hereof, the “Credit Agreement”)
among Holdings, the Borrower, the institutions party thereto as Lenders (the
“Lenders”), the Administrative Agent and certain other parties named therein and
in the other Credit Documents and (ii) appoints Credit Suisse as successor
Administrative Agent under the Credit Agreement and the other Credit Documents.
Capitalized terms used herein and not otherwise defined herein shall have the
meanings ascribed to them in the Credit Agreement.

W I T N E S S E T H:

WHEREAS, the Borrower has requested that the Required Lenders amend the Credit
Documents to effect the changes described below;

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration (the receipt and sufficiency of which is hereby acknowledged), the
parties hereto hereby agree as follows:

Section 1. Amendments

The Credit Documents are, effective as of the Amendment No. 3 Effective Date (as
defined below), hereby amended as follows:

(a) All references in the Credit Documents to “Citicorp USA, Inc.” shall be
references to “Credit Suisse, Cayman Islands Branch,” except with respect to
Annex I (Commitments) to the Credit Agreement and all references in the Credit
Documents to “Citibank, N.A.” shall be references to “Credit Suisse, Cayman
Islands Branch.”

(b) The address for the Administrative Agent under Section 14.2 of the Credit
Agreement (and any similar addresses in the other Credit Documents) shall be
replaced in its entirety under the appropriate heading with “Credit Suisse, One
Madison Avenue, 2nd Floor, New York, New York, 10010, Attention: Loan
Closers/Agency Group, Phone: (212) 538-3477, Fax: (212) 538-9120”.



--------------------------------------------------------------------------------

(c) The heading to Section 14.17 (Citigroup Direct Website Communications) of
the Credit Agreement shall be replaced with “Direct Website Communications” and
the e-mail address set forth in such section shall be replaced with “an email
address to be provided by the Administrative Agent”.

(d) The following definitions set forth in Section 1.1 of the Credit Agreement
shall be amended to read in their entirety as follows:

“Administrative Agent” shall mean “Credit Suisse, Cayman Islands Branch” and its
successors and assigns, as the administrative agent for the Lenders under this
Agreement and the other Credit Documents.

“Amendment No. 3 Effective Date” shall have the meaning ascribed to such term in
Amendment No. 3 to this Agreement.

“Applicable ABR Margin” shall mean, at any date, with respect to each ABR Loan
that is a Tranche B Term Loan, Revolving Credit Loan or a Swingline Loan,
1.50% per annum.

“Applicable LIBOR Margin” shall mean, at any date, with respect to each LIBOR
Loan that is a Tranche B Term Loan, Revolving Credit Loan or a Swingline Loan,
2.50% per annum.

“Management Investors” shall mean directors and/or members of senior management
of Intelsat Holdings, Ltd., any Subsidiaries of Intelsat Holdings, Ltd. and any
parent company of Intelsat Holdings, Ltd., or any of their respective spouses,
direct lineal descendants, heirs or trusts for the benefit of any of the
foregoing.

“Sponsor” shall mean (1) one or more investment funds advised, managed or
controlled by BC Partners Holdings Limited or any Affiliate thereof, (2) one or
more investment funds advised, managed or controlled by Silver Lake or any
Affiliate thereof, and (3) one or more investment funds advised, managed or
controlled by any of the Persons described in clauses (1) and (2) of this
definition, and, in each case (whether individually or as a group), their
Affiliates; provided that, for purposes of determining the fees and expenses
that may be added back pursuant to clause (b)(xii) within the definition of
Consolidated EBITDA for any period before the effectiveness of Amendment No. 3
to this Agreement, the term “Sponsor” shall also mean one or more investment
funds advised, managed or controlled by Apax Partners Worldwide, LLP, Apax
Partners, L.P., Apollo Management V, L.P., Madison Dearborn Partners, LLC or
Permira Advisers, LLC or any of their respective Affiliates.

“Syndication Agent” shall mean Bank of America, N.A. together with its
affiliates under this Agreement and the other Credit Documents.

“Treasury Rate” shall mean, as of the applicable repayment date, the yield to
maturity as of such repayment date of United States Treasury securities with a
constant maturity (as compiled and published in the most recent Federal Reserve
Statistical Release H.15 (519) that has become publicly available at least two
business days prior to such repayment date (or, if such Statistical Release is
no longer published, any publicly available source of similar market data)) most
nearly equal to the period from such repayment date to the date that

 

-2-



--------------------------------------------------------------------------------

is the second anniversary of the Amendment No. 3 Effective Date; provided,
however, that if the period from such redemption date to the second anniversary
of the Amendment No. 3 Effective Date is less than one year, the weekly average
yield on actually traded United States Treasury securities adjusted to a
constant maturity of one year will be used.

(e) The first sentence of the definition of “Letter of Credit Issuer” shall be
amended to read “‘Letter of Credit Issuer’ shall mean CS and a consenting Lender
having a Revolving Credit Commitment selected by the Borrower and reasonably
acceptable to the Administrative Agent, any of their Affiliates or any
successors pursuant to Section 3.6; provided that Deutsche Bank Trust Company
Americas shall continue to be a Letter of Credit Issuer with respect to the
existing Letter of Credit issued by it prior to the Amendment No. 3 Effective
Date until such Letter of Credit expires or is replaced.”

(f) The last sentence of the definition of “Revolving Credit Commitment” is
hereby amended to add the following sentence at the end thereof “The aggregate
amount of the Revolving Credit Commitment as of the Amendment No. 3 Effective
Date is reduced to $250,000,000, such reduction to be pro rata with respect to
Lenders having Revolving Credit Commitments; provided that any Lender holding
Revolving Credit Commitments may request that its Revolving Credit Commitments
not be reduced on a pro rata basis and the Borrower and Administrative Agent may
(but shall not be obligated to) adjust such reductions to give effect to such
request and increase the reduction of the Revolving Credit Commitments of
Lenders not so requesting.”

(g) Section 2.14 of the Credit Agreement is hereby amended by adding a new
paragraph at the end thereof as follows:

“In addition to the foregoing, the Borrower may obtain additional Incremental
Revolving Credit Commitments by an aggregate amount not in excess of $50,000,000
(in addition to the $200,000,000 amount set forth above), all such additional
Incremental Revolving Credit Commitments being pursuant to and subject to the
procedures, conditions and terms set forth in this Section 2.14 (other than the
maximum aggregate amount, which shall be increased by the amount set forth in
this sentence). The terms and provisions of the Incremental Revolving Credit
Commitments and Incremental Revolving Loans pursuant to the preceding sentence
may be pursuant to a separate series and shall be identical to the Revolving
Credit Commitments and Revolving Credit Loans; provided, however, that the rate
of interest applicable to the Incremental Revolving Credit Loans incurred
pursuant to the preceding sentence shall be determined by the Borrower and the
applicable new Lenders and shall be set forth in each applicable Joinder
Agreement.”

(g) Section 5.1 of the Credit Agreement is hereby amended as follows:

(i) The first sentence in Section 5.1 is amended and replaced with:

 

-3-



--------------------------------------------------------------------------------

“(a) The Borrower shall have the right to prepay Term Loans, Revolving Credit
Loans and Swingline Loans, in each case, without premium or penalty, in whole or
in part from time to time on the following terms and conditions and subject to
clause (b) be low:”

(ii) Section 5.1 of the Credit Agreement is hereby amended by adding
Section 5.1(b) to read as follows:

“(b) Notwithstanding anything set forth herein, in the event that the Term Loans
are repaid (the “Repaid Term Loans”) prior to the date which is two years
following the Amendment No. 3 Effective Date in whole or in part pursuant to
Section 5.1 or Section 5.2(a) (other than a Prepayment Event which is an Asset
Sale Prepayment Event, Casualty Event, Specified Sale Leaseback or a scheduled
amortization payment pursuant to Section 2.5(c)), the Borrower shall pay to Term
Lenders having such Repaid Term Loans, the Applicable Premium as of the date of
such prepayment. “Applicable Premium” shall mean the present value at such date,
computed using a discount rate equal to the Treasury Rate plus 50 basis points,
of all interest that would accrue on the applicable Repaid Term Loans from such
date to the date which is two years following the Amendment No. 3 Effective
Date, computed using the LIBOR Rate for an Interest Period of three months plus
the Applicable LIBOR Margin in effect on such date.”

(h) Section 10 of the Credit Agreement is hereby amended by adding Section 10.11
to read as follows:

“10.11. Financial Covenant. The Borrower and its Restricted Subsidiaries shall
maintain on the last day of each Fiscal Quarter, a Consolidated Secured Debt to
Consolidated EBITDA Ratio for the Test Period ending on such day of less than or
equal to 1.5 to 1.0.”

(i) Section 12.14 of the Credit Agreement is hereby amended to add (x) following
the first phrase “Section 11” the phrase “or Section 10.11” and (y) following
the second and third phrases “Section 11” the phrase “and Section 10.11”.

(j) Clause (v) of the definition of “Obligations” in the Security Agreements,
Pledge Agreements and analogous clauses in comparable definitions under the
Credit Documents is hereby amended to replace the phrase “or its affiliates”
with the phrase “or any Lender or their respective affiliates designated to be
secured by the Collateral by the Borrower in a written notice to the
Administrative Agent”. The Borrower, the other Credit Parties and the
Administrative Agent are further authorized and agree at the expense of the
Borrower to execute, file and record any and all documents Credit Suisse
reasonably believes to be necessary or desirable in connection with such
amendments.

 

-4-



--------------------------------------------------------------------------------

Section 2. Appointment of Successor Administrative Agent under Credit Documents

(a) Notice of Resignation. The Administrative Agent notified the Borrower and
the Lenders in an Administrative Agent Resignation Notice dated January 24, 2008
that, pursuant to Section 13.9 of the Credit Agreement and Section 7(b) of the
Security Agreement, it resigned as Administrative Agent under the Credit
Agreement, the Security Agreement, the Pledge Agreement and all other Credit
Documents, which resignation is effective upon the appointment of a successor
Administrative Agent under this Amendment.

(b) Appointment of Successor Administrative Agent. Pursuant to Section 13.9 of
the Credit Agreement and Section 7(b) of the Security Agreement, the Borrower
and the Required Lenders hereby appoint Credit Suisse as successor
Administrative Agent under the Credit Agreement, the Security Agreement, the
Pledge Agreement and all other Collateral Documents. The Borrower, the other
Credit Parties, the Agents and the Lenders further agree at the expense of the
Borrower to execute, file and record any and all documents Credit Suisse
reasonably believes to be necessary or desirable in order to evidence its
appointment as the successor Administrative Agent.

(c) Waiver of Notice Period. The Borrower, the Required Lenders and the
Administrative Agent waive the notice period requirement under Section 13.9 of
the Credit Agreement requiring 20 days’ prior written notice to the Lenders and
the Borrower of the Administrative Agent Resignation Notice.

(d) Effect of Resignation and Appointment. On the Amendment No. 3 Effective
Date, (i) Credit Suisse shall succeed to and become vested with all the rights,
powers, privileges and duties of the Resigning Administrative Agent under all of
the Credit Documents, (ii) any reference to the term “Administrative Agent” in
any Credit Document shall be deemed a reference to Credit Suisse, as successor
Administrative Agent and (iii) the Retiring Administrative Agent’s rights,
powers, privileges and duties under the Credit Documents shall be terminated and
the provisions of Section 13 of the Credit Agreement shall inure to its benefit
as to any actions taken or omitted to be taken by it while it was Administrative
Agent under the Credit Documents. Without limiting the generality of the
foregoing any and all references to the Administrative Agent on any publicly
filed document, to the extent such filing relates to Liens arising under the
Credit Documents and until such filing is modified to reflect the interest of
Credit Suisse, as successor Administrative Agent, shall, with respect to such
Liens, constitute a reference to Citicorp USA, Inc. as the collateral agent and
collateral representative of Credit Suisse, as successor Administrative Agent.

(e) Administrative Agent Agreement. The Required Lenders authorize the
Administrative Agent and the successor Administrative Agent to enter into an
agreement in connection with the transfer of the administrative agency from the
Administrative Agent to the successor Administrative Agent.

Section 3. Conditions Precedent to the Effectiveness of this Amendment

This Amendment shall become effective simultaneously upon the consummation of
the acquisition of Intelsat Holdings, Ltd. contemplated in the Share Purchase
Agreement dated as of June 19, 2007 among Serafina Holdings Limited, Serafina
Acquisition Limited and certain shareholders of Intelsat Holdings, Ltd., as
amended, and such acquisition shall have been consummated, subject to the
satisfaction or waiver by the Administrative Agent of the following conditions
precedent (the “Amendment No. 3 Effective Date”):

(a) Executed Counterparts. The Administrative Agent shall have received this
Amendment, duly executed by Holdings, the Borrower, the Administrative Agent,
the Successor Administrative Agent and the Required Lenders;

 

-5-



--------------------------------------------------------------------------------

(b) Corporate and Other Proceedings. All corporate and other proceedings, and
all documents, instruments and other legal matters in connection with the
transactions contemplated by this Amendment shall be reasonably satisfactory in
all respects to the Administrative Agent;

(c) No Default or Event of Default. After giving effect to this Amendment, no
Default or Event of Default shall have occurred and be continuing, either on the
date hereof or on the Amendment No. 3 Effective Date;

(d) Fees and Expenses Paid. The Borrower shall have paid all reasonable
out-of-pocket costs and expenses of (i) the Administrative Agent before the
Amendment No. 3 Effective Date and (ii) the Successor Administrative Agent, in
connection with the preparation, reproduction, execution and delivery of this
Amendment (including, without limitation, the reasonable fees and out-of-pocket
expenses of counsel for (A) the Administrative Agent before the Amendment No. 3
Effective Date and (B) the Successor Administrative Agent, with respect thereto)
and all other costs, expenses and fees due under any Credit Document; and

(e) Amendment Fees Paid. The Borrower shall have paid to the Lenders consenting
to this Amendment the fees that the Borrower shall have agreed to pay to such
consenting Lenders.

Section 4. Representations and Warranties

On and as of the Amendment No. 3 Effective Date, after giving effect to this
Amendment, the Borrower hereby represents and warrants to the Administrative
Agent and each Lender as follows:

(a) this Amendment has been duly authorized, executed and delivered by the
Borrower and Holdings and constitutes the legal, valid and binding obligations
of each of the Borrower and Holdings, enforceable against the Borrower and
Holdings in accordance with its terms; and the Credit Agreement as amended by
this Amendment constitutes the legal, valid and binding obligation of each of
the Borrower and Holdings, enforceable against the Borrower and Holdings in
accordance with its terms; in each case, except to the extent that
enforceability may be subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles;

(b) each of the representations and warranties contained in Section 8 of the
Credit Agreement and each other Credit Document is true and correct in all
material respects (or, in the case

 

-6-



--------------------------------------------------------------------------------

of any representation or warranty that by its terms is qualified by materiality
or by reference to a Material Adverse Effect or by any concept of similar
import, each such representation and warranty is true and correct in all
respects) on and as of the Amendment No. 3 Effective Date, as if made on and as
of such date and except to the extent that such representations and warranties
specifically relate to a specific date, in which case such representations and
warranties were true and correct in all material respects (or, in the case of
any representation or warranty that by its terms is qualified by materiality or
by reference to a Material Adverse Effect or by any concept of similar import,
each such representation and warranty was true and correct in all respects) as
of such specific date; provided, however, that references therein to the “Credit
Agreement” shall be deemed to refer to the Credit Agreement as amended hereby
and after giving effect to the consents and waivers set forth herein; and

(c) no Default or Event of Default has occurred and is continuing.

Section 5. Fees and Expenses

The Borrower and each other Credit Party agrees to pay on demand in accordance
with the terms of Section 14.5 of the Credit Agreement all reasonable
out-of-pocket costs and expenses of the Administrative Agent in connection with
the preparation, reproduction, execution and delivery of this Amendment
(including, without limitation, the reasonable fees and out-of-pocket expenses
of counsel for the Administrative Agent with respect thereto).

Section 6. Roles

Credit Suisse Securities (USA) LLC, Banc of America Securities LLC and Morgan
Stanley shall act in the capacity as Joint Lead Arrangers and Joint Bookrunners
with respect to this Amendment, but in such capacities shall not have any
obligations, duties or responsibilities, nor shall incur any liabilities, under
this Amendment or any other Credit Document.

Section 7. Reference to the Effect of Amendments on the Credit Documents

(a) As of the Amendment No. 3 Effective Date, each reference in the Credit
Agreement to “this Agreement,” “hereunder,” “hereof,” “herein,” or words of like
import, and each reference in the other Credit Documents to the Credit Agreement
(including, without limitation, by means of words like “thereunder,” “thereof”
and words of like import), shall mean and be a reference to the Credit Agreement
as amended hereby, and this Amendment and the Credit Agreement shall be read
together and construed as a single instrument. Each of the table of contents and
lists of Exhibits and Schedules of the Credit Agreement shall be amended to
reflect the changes made in this Amendment as of the Amendment No. 3 Effective
Date.

(b) Except as expressly amended hereby or specifically waived above, all of the
terms and provisions of the Credit Agreement and all other Credit Documents are
and shall remain in full force and effect and are hereby ratified and confirmed.

 

-7-



--------------------------------------------------------------------------------

(c) The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of the Lenders, the Borrower, any other Credit Party, the Joint Lead
Arrangers or any Agent under any of the Credit Documents, nor constitute a
waiver or amendment of any other provision of any of the Credit Documents or for
any purpose except as expressly set forth herein.

(d) This Amendment shall constitute a Credit Document.

Section 8. Execution in Counterparts

This Amendment may be executed in any number of counterparts and by different
parties in separate counterparts, each of which when so executed shall be deemed
to be an original and all of which taken together shall constitute one and the
same agreement. Signature pages may be detached from multiple separate
counterparts and attached to a single counterpart so that all signature pages
are attached to the same document. Delivery of an executed counterpart by
electronic transmission shall be effective as delivery of a manually executed
counterpart of this Amendment.

Section 9. Governing Law

This Amendment shall be governed by and construed in accordance with the law of
the State of New York.

Section 10. Section Titles

The section titles contained in this Amendment are and shall be without
substantive meaning or content of any kind whatsoever and are not a part of the
agreement between the parties hereto, except when used to reference a section.

Section 11. Notices

All communications and notices hereunder shall be given as provided in the
Credit Agreement.

Section 12. Severability

The fact that any term or provision of this Agreement is held invalid, illegal
or unenforceable as to any person in any situation in any jurisdiction shall not
affect the validity, enforceability or legality of the remaining terms or
provisions hereof or the validity, enforce-ability or legality of such offending
term or provision in any other situation or jurisdiction or as applied to any
person.

Section 13. Successors

The terms of this Amendment shall be binding upon, and shall inure to the
benefit of, the parties hereto and their respective successors and assigns.

 

-8-



--------------------------------------------------------------------------------

Section 14. Waiver of Jury Trial

EACH OF THE PARTIES HERETO IRREVOCABLY WAIVES TRIAL BY JURY IN ANY ACTION OR
PROCEEDING WITH RESPECT TO THIS AMENDMENT OR ANY OTHER CREDIT DOCUMENT.

[SIGNATURE PAGES FOLLOW]

 

-9-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers and general partners thereunto duly authorized, as
of the date first written above.

 

INTELSAT INTERMEDIATE HOLDING COMPANY, LTD.

By:

 

 

Name:

 

Title:

 

INTELSAT SUBSIDIARY HOLDING COMPANY, LTD.

By:

 

 

Name:

 

Title:

 

 

Intelsat Subsidiary Holding Company, Ltd.

Amendment No. 3



--------------------------------------------------------------------------------

CITICORP USA, INC., as Administrative Agent and Swingline Lender

By:

 

 

Name:

 

Title:

 

 

Intelsat Subsidiary Holding Company, Ltd.

Amendment No. 3



--------------------------------------------------------------------------------

 

[Insert above name of Lender]

By:

 

 

Name:

 

Title:

 

 

Intelsat Subsidiary Holding Company, Ltd.

Amendment No. 3



--------------------------------------------------------------------------------

Acknowledged and Agreed:

CREDIT SUISSE, CAYMAN ISLANDS BRANCH,

as Successor Administrative Agent

By:

 

 

Name:

 

Title:

 

 

Intelsat Subsidiary Holding Company, Ltd.

Amendment No. 3